Citation Nr: 1340940	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-42 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than November 10, 1988, for the grant of service connection for diabetes mellitus.

2.  Entitlement to an effective date earlier than September 6, 2011, for the grant of service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, D.T., and J.Y.



ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to January 1984, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which found clear and unmistakable error (CUE) in a November 2002 rating decision.  Specifically, the effective date of August 15, 1988, assigned for the grant of service connection for diabetes mellitus was changed to November 10, 1988.  Jurisdiction has been transferred to the RO in Seattle, Washington.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2013.

Based on review of the Veteran's paper claims file and Virtual VA electronic file, additional development is needed.  This matter is REMANDED to the RO via the Appeals Management Center n Washington, D.C.

The issue of entitlement to an effective date earlier than September 6, 2011, for the grant of service connection for PTSD has been added for a limited purpose.  It has not been appealed to the Board, but additional development is needed. 

This matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The issue of whether the amount of back compensation paid for the grant of service connection for diabetes mellitus and for peripheral neuropathy of the extremities was properly computed has been raised by the Veteran.  An audit was undertaken, but only with respect to diabetes mellitus.  That issue is referred to the RO for appropriate action.

Finally, the issue of whether the May 2008 rating decision that assigned November 10, 1988, as the effective date for the grant of service connection diabetes mellitus on the basis of CUE itself contains CUE further has been raised by the Veteran.  There is no indication that adjudication of that issue has been undertaken by the RO.  That issue referred to the RO for appropriate action.


REMAND

Issues are considered inextricably intertwined when a determination on one issue could have an impact on the outcome of another issue.  The appropriate remedy where there is an issue on appeal inextricably intertwined with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Whether the May 2008 rating decision that assigned November 10, 1988, as the effective date for the grant of service connection for diabetes mellitus on the basis of CUE itself contains CUE is a pending issue and was referred to the RO.  That issue is inextricably intertwined with the issue of entitlement to an effective date earlier than November 10, 1988, for the grant of service connection for diabetes mellitus.  The CUE determination, as it concerns the effective date assigned, could influence the earlier effective date determination.  A determination on the earlier effective date issue cannot be made until a determination on CUE is made.  Adjudication with respect to the earlier effective date issue must be deferred pending adjudication of the CUE issue.

A notice of disagreement is the first step to completing an appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A notice of disagreement is a written communication from a Veteran or representative expressing disagreement with and a desire to contest a VA decision.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.201 (2013).  A notice of disagreement must be filed within one year from the date of mailing of notice of the decision.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2013).  Upon the filing of a timely notice of disagreement, a statement of the case shall be issued.  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. § 19.29 (2013).  The Board shall remand for issuance of a statement of the case if one has not been issued and a notice of disagreement has been received.  Manlincon v. West, 12 Vet. App. 238 (1999).

An August 2012 rating decision granted service connection and assigned an initial 30 percent rating for PTSD, effective September 6, 2011.  Notification was mailed to the Veteran in September 2012.  In a January 2013 statement, the Veteran expressed disagreement with and a desire to contest that determination of the effective date.  The statement therefore constitutes a timely notice of disagreement.  There is no indication from the claims file or the electronic claims file that a statement of the case has been issued.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Adjudicate whether the May 2008 rating decision that assigned November 10, 1988, as the effective date for the grant of service connection for diabetes mellitus on the basis of CUE itself contains CUE.  

2.  Issue a statement of the case on the claim for an effective date earlier than September 6, 2011, for the grant of service connection for PTSD.  Notify the Veteran of his appeal rights and that he must perfect an appeal to receive Board review of that issue.

3.  Readjudicate the claim of entitlement to an effective date earlier than November 10, 1988, for the grant of service connection for diabetes mellitus.  If the decision is adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

